
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 89
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Hall (for himself
			 and Mr. Dingell) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding National Pearl Harbor Remembrance Day.
	
	
		Whereas, on December 7, 1941, minutes before 8 a.m., 353
			 members of the Imperial Japanese Navy and Air Force attacked units of the Armed
			 Forces of the United States stationed at Pearl Harbor, Hawaii, without
			 warning;
		Whereas the bulk of the attack at Pearl Harbor lasted for
			 approximately five hours, and 2,403 members of the Armed Forces of the United
			 States perished in the attack, 1,247 more were wounded, and 57 civilians lost
			 their lives;
		Whereas Japanese forces mercilessly bombarded American
			 servicemen in two waves, torpedoed American ships between San Francisco and
			 Honolulu, and destroyed 188 U.S. aircraft, leaving devastation and chaos,
			 though remarkably, American aircraft carriers survived unharmed;
		Whereas President Franklin Delano Roosevelt declared the
			 day of the attack on Pearl Harbor a date which will live in
			 infamy, and Americans rose together in remembrance of their fallen
			 countrymen with a commitment to defend the Nation against all
			 aggressors;
		Whereas the following day, on December 8, 1941, Congress
			 declared war against Japan, and three days later against Germany, thus marking
			 the beginning of a global conflict that would define a generation;
		Whereas more than 320,000 American men sacrificed their
			 lives to preserve the sacred freedoms of the United States, to cease forever
			 the spread of Nazism through Europe and Imperialism by Japan;
		Whereas nearly four years later, on September 2, 1945,
			 after victory on the European front, World War II ended with the Japanese
			 surrendering aboard the USS Missouri;
		Whereas in 1950, Admiral Arthur Radford ordered that a
			 flagpole be erected over the remains of the USS Arizona in Pearl Harbor;
		Whereas the USS Arizona serves as the final resting place
			 for many of the battleship’s 1,177 crew members who lost their lives on
			 December 7, 1941;
		Whereas the USS Arizona also serves as an educational site
			 for citizens and international visitors alike, raising awareness about the
			 event itself and the perils of war;
		Whereas the terms of Japanese surrender fostered
			 significant democratic reform, including ensuring the individual liberty and
			 rights of the people of Japan;
		Whereas the United States has moved beyond the tragedy of
			 Pearl Harbor and in the years since the conclusion of World War II has formed a
			 strong and valuable alliance with Japan, including military cooperation and
			 bilateral trade;
		Whereas the 70th anniversary of the attack on Pearl Harbor
			 is on December 7, 2011; and
		Whereas, on August 23, 1994, Public Law 103–308 was
			 enacted (reenacted later as section 129 of title 36, United States Code) to
			 designate December 7th of each year as National Pearl Harbor Remembrance Day
			 and to request the President to issue each year a proclamation calling on the
			 people of the United States to observe National Pearl Harbor Remembrance Day
			 with appropriate ceremonies and activities and to urge all departments,
			 agencies, and instrumentalities of the Federal Government, and interested
			 organizations, groups, and individuals, to fly the flag of the United States at
			 half-staff each December 7th in honor of the individuals who died as a result
			 of their service at Pearl Harbor: Now, therefore, be it
		
	
		That Congress, on the occasion of the 70th
			 anniversary of the December 7, 1941, attack on Pearl Harbor, Hawaii—
			(1)pays tribute to
			 the members of the Armed Forces of the United States and civilians who died in
			 the attack;
			(2)honors the
			 thousands of men and women of the Armed Forces of the United States who paid
			 the ultimate sacrifice and gave their lives in defense of freedom and liberty
			 during World War II;
			(3)acknowledges the
			 continued peaceful and mutually beneficial relationship between the United
			 States and Japan;
			(4)appreciates the
			 efforts of Japan as one of the most reliable security partners of the United
			 States in the global war on terrorism; and
			(5)encourages Japan
			 to continue to develop strategic and economic policies, in partnership with the
			 United States, that promote stability throughout Asia and reduce barriers in
			 trade between the two nations.
			
